Citation Nr: 1008224	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-29 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date prior to August 15, 2006, 
for a grant of service connection for diabetes mellitus type-
II.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2007, a statement 
of the case was issued in August 2008, and a substantive 
appeal was received in September 2008.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO's denial of an earlier effective date for the grant of 
service connection for diabetes seems to be based on a 
finding that the diabetes is not shown to have been diagnosed 
any earlier than September 7, 2001.  In His initial claim, 
the Veteran indicated that he had been treated for diabetes 
since 1999 by Dr. Daniel Barrett.  

In September 2008, the Veteran submitted a copy of a 
September 7, 2001, treatment record from Daniel Barrett, M.D. 
which includes a reference to the Veteran having been 
diagnosed with diabetes "just lately."  

In view of the Veteran's assertion that Dr. Barrett had been 
treating him for diabetes since 1999, and the indication in 
the September 2001 record that diabetes has been diagnosed 
some time previously, the Board believes VA's duty to assist 
the Veteran requires appropriate action to obtain additional 
medical evidence from Dr. Barrett. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request documentation from Daniel 
Barrett, M.D. as to the date he first 
began treating the Veteran for diabetes.  

2.  After completion of the above, the RO 
should review the record and determine if 
an earlier effective date is warranted.  
Unless the benefit sought by the Veteran 
is granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


